HOOD, Chief Judge.
Appellant brought this action to recover $625.08, alleged to be due as the balance on the sale to appellee of a combination radio and record player.
Appellee’s defense was that he went to appellant’s store and agreed to purchase a set after being told that its price was $199.-95, that he made a down payment of $30 and signed a blank contract form; that he was told the contract would be completed later and that the total price, including a one-year service charge and carrying charges would be around $250; that about a week and a half after receiving the set he received a payment book showing the price of the set to be $499.95, with a total price, including carrying charges of $98.98, of $655.08; that he called appellant and told *914it the set was not what he had ordered and the price was not what he had agreed to, and offered to return the set; that appellant refused to take back the set, stating that appellee had signed the contract and would have to pay. •
At the conclusion of the testimony the trial court announced it was not impressed by the testimony of either of appellant’s two witnesses, and it believed the appellee was telling the truth. The court then found that appellee’s signature to the contract had been obtained by fraud and denied any recovery on the contract. We find no error.
Affirmed.